
	

114 HR 5059 IH: Love Lives On Act of 2016
U.S. House of Representatives
2016-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5059
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2016
			Ms. Brown of Florida introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to modify the definition of surviving spouse for purposes of the laws administered by the Secretary of Veterans Affairs, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Love Lives On Act of 2016. 2.Modification of definition of surviving spouse for purposes of laws administered by Secretary of Veterans Affairs (a)In generalSection 101(3) of title 38, United States Code, is amended by striking and who has not remarried and all that follows through such other person.
 (b)Conforming amendmentsSuch title is further amended as follows: (1)In section 103—
 (A)by striking subsection (d); and (B)by redesignating subsection (e) as subsection (d).
 (2)In section 1922(b)(2)(A), by striking and while unremarried. (3)In section 2306(b)(4), by striking subsection: and all that follows and inserting the following: subsection, the term veteran includes an individual who dies in the military, naval, or air service..
 (4)In section 2402(a)(5), by striking (which for purposes of this chapter includes a surviving spouse who had a subsequent remarriage). (5)In section 5110(l), by inserting after remarriage by death or divorce the following: occurring before the date of the enactment of the Love Lives on Act of 2016.
 (6)In section 5120— (A)in subsection (b), by striking or in the case of a surviving spouse, if the postal employee believes that the surviving spouse has remarried (unless the mail is addressed to the surviving spouse in the name the surviving spouse has acquired by the remarriage); and
 (B)in subsection (c), by striking or remarriage both places it appears. (7)In section 5121(3), by striking or remarried surviving spouse.
 (8)In section 7297(f)(2), by striking terminated and all that follows through the period and inserting upon the surviving spouse’s death.. (c)Effective dateThe amendments made by this Act shall take effect on the date of the enactment of this Act and shall apply with respect to benefits payable for months beginning on or after such date.
			
